Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00128-CV

                              Rajah JEFFERS and all other occupants,
                                          Appellants,

                                                 v.

                  HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO,
                                    Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2019CV00800
                           Honorable John Francis Davis, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 18, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellants Rajah Jeffers and all other occupants filed a pro se notice of appeal from a

judgment of eviction signed on February 22, 2019. Their brief was originally due May 3, 2019.

When their brief was not filed, we ordered them to file, on or before May 31, 2019, their brief

along with a written response reasonably explaining their failure to timely file their brief. We

further advised appellants that if they failed to file a brief and the written response by the date

ordered, we would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).
                                                                                       04-19-00128-CV


       On June 28, 2019, appellants filed a sufficient response, requesting a twenty-day extension

to file their brief. We granted appellants’ request and ordered the brief due July 29, 2019.

Appellants did not file a brief, so we again ordered them to file, on or before August 26, 2019,

their brief along with a written response reasonably explaining their failure to timely file their

brief. We again advised appellants that if they failed to file a brief and the written response by the

date ordered, we would dismiss the appeal for want of prosecution. See id. Neither a brief nor a

motion for extension of time has been filed.

       We therefore order this appeal dismissed for want of prosecution. See id. R. 38.8(a)(1),

42.3(b). We further order that no costs be assessed against appellants because they are indigent.

                                                   PER CURIAM




                                                 -2-